ORDER RELATING TO RECORD ON APPEAL
PER CURIAM.
The appellant is given thirty days within which to furnish this court with an adequate record. If the appellant fails to supply an adequate record within thirty days, this appeal will be dismissed. If action of the trial court is needed within the thirty days to approve and settle a statement of the proceedings, jurisdiction is relinquished for that purpose. See Jones v. Jones, 359 So.2d 579 (Fla. 1st DCA 1978); In re Adoption of A.M.L., 297 So.2d 840 (Fla. 2d DCA 1974).